Citation Nr: 9914285	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-30 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The veteran served on active duty from May 1970 to May 1975.

This appeal arises from a September 1997, Department of 
Veterans Affairs Regional Office (VARO), Jackson, 
Mississippi, rating decision, which denied the appellant an 
increased rating for his service-connected lumbosacral 
strain, evaluated as 10 percent disabling.

Following the Board's receipt of this case, the appellant 
requested the return of his claims file for assignment of a 
temporary total disability evaluation following surgery at 
the VA.  It is unclear as to the nature of the surgery or 
relevance of the records pertaining to the surgery, and there 
has been no written waiver of the appellant's procedural 
right to have this new evidence first reviewed by VARO.  
Thus, pursuant to 38 C.F.R. §§ 19.37(b), 20.1304(c) (1998), 
this additional evidence must first be considered by VARO for 
appropriate action.

The appellant's claim is therefore REMANDED to VARO for the 
following action:

VARO should obtain the records pertaining 
to the veteran's recent surgery and 
readjudicate the issue on appeal and any 
intertwined issue raised by the evidence.  
VARO should accomplish any procedural or 
evidentiary development suggested by the 
association of the records with the 
claims folder.  If VARO continues to deny 
the appellant's claim, it should furnish 
him and his representative an appropriate 
supplemental statement of the case.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board. 

The Board intimates no opinion as to the ultimate conclusion 
warranted, pending completion of the requested development.  
No action is necessary on the appellant's part until he 
receives further notice.  He is, however, free to submit 
additional evidence or argument to the RO on remand.  Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











